Exhibit 10.1

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made as of December 18, 2007, by and between
Virgin Media Inc., a Delaware corporation (the “Company”), and Mr. Charles K.
Gallagher (the “Executive”).

 

WHEREAS, the Company wishes to employ the Executive as Senior Vice President –
Finance reporting directly to the Chief Financial Officer, effective as of
December 19, 2007 (the “Effective Date”), and

 

WHEREAS, the Executive wishes to accept such employment and to render services
to the Company on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 


1.             EFFECTIVENESS.  THIS AGREEMENT SHALL BE EFFECTIVE AS OF THE
EFFECTIVE DATE.


 


2.             EMPLOYMENT TERM.


 


(A)          THE TERM OF THE EXECUTIVE’S EMPLOYMENT PURSUANT TO THIS AGREEMENT
(THE “EMPLOYMENT TERM”) SHALL COMMENCE AS OF THE EFFECTIVE DATE AND SHALL END ON
JUNE 30, 2008, UNLESS THE EMPLOYMENT TERM TERMINATES EARLIER PURSUANT TO
SECTION 6 OF THIS AGREEMENT (THE “INITIAL TERM”) OR UNLESS THE EMPLOYMENT TERM
IS EXTENDED PURSUANT TO SECTION 2(B).  THE EMPLOYMENT TERM MAY BE EXTENDED BY
THE COMPANY FOR AN ADDITIONAL SIX MONTHS (THE “SECOND TERM”) ON SIXTY DAYS’
NOTICE TO THE EXECUTIVE PRIOR TO THE EXPIRATION DATE OF THE INITIAL TERM.


 

--------------------------------------------------------------------------------


 


(B)           TITLE; DUTIES.  DURING THE EMPLOYMENT TERM, THE EXECUTIVE SHALL
SERVE AS SENIOR VICE PRESIDENT - FINANCE REPORTING DIRECTLY TO THE CHIEF
FINANCIAL OFFICER, AND SHALL PERFORM SUCH DUTIES, SERVICES AND RESPONSIBILITIES
AS ARE REASONABLY REQUESTED FROM TIME TO TIME BY THE CHIEF FINANCIAL OFFICER AND
NORMAL AND CUSTOMARY FOR THIS POSITION, INCLUDING WITHOUT LIMITATION, LEADING
THE COMPANY’S OPEX REDUCTION PROGRAM; ASSISTING THE 2008 BUDGET PROCESS; SPECIAL
PROJECTS REGARDING OPERATIONAL FINANCE; AND OTHER FINANCE DUTIES AS REQUESTED BY
THE CHIEF EXECUTIVE OFFICER OR THE CHIEF FINANCIAL OFFICER FROM TIME TO TIME. 
DURING THE EMPLOYMENT TERM, THE EXECUTIVE SHALL BE BASED IN THE UNITED KINGDOM,
BUT SHALL UNDERTAKE SUCH OVERSEAS TRAVEL AS IS NECESSARY FOR THE PROPER
PERFORMANCE OF HIS DUTIES HEREUNDER.


 

During the Employment Term, the Executive shall devote substantially all of his
time to the performance of the Executive’s duties hereunder.  During the
Employment Term, the Executive will not, without the prior written approval of
the Chief Executive Officer of the Company, engage in any other business
activity which interferes in any material respect with the performance of the
Executive’s duties hereunder or which is in violation of written policies
established from time to time by the Company.  Nothing contained in this
Agreement shall preclude the Executive from devoting a reasonable amount of time
and attention during the Employment Term to (i) serving, with the prior approval
of the Chief Executive Officer of the Company, as a director, trustee or member
of a committee of any not-for-profit organization; (ii) serving on the board of
directors of no more than one for-profit company, subject, however, to the
Executive giving prior notification to the Chief Executive Officer of the
Company and obtaining the consent of the Chief Executive Officer of the Company
as to the identity of the company; (iii) engaging in charitable and community
activities; (iv) serving as a director of the Company; and (v) managing personal
and family investments and affairs, so long as any

 

--------------------------------------------------------------------------------


 

activities of the Executive which are within the scope of clauses (i) to (v) of
this Section 2(b) do not interfere in any material respect with the performance
of the Executive’s duties hereunder.

 


3.             MONETARY REMUNERATION.


 


(A)          SALARY.  DURING THE EMPLOYMENT TERM, IN CONSIDERATION OF THE
PERFORMANCE BY THE EXECUTIVE OF THE EXECUTIVE’S OBLIGATIONS HEREUNDER TO THE
COMPANY AND ITS PARENTS, SUBSIDIARIES, AFFILIATES AND JOINT VENTURES
(COLLECTIVELY, THE “COMPANY AFFILIATED GROUP”) IN ANY CAPACITY (INCLUDING ANY
SERVICES AS AN OFFICER, DIRECTOR, EMPLOYEE, MEMBER OF ANY BOARD COMMITTEE OR
MANAGEMENT COMMITTEE OR OTHERWISE), THE COMPANY SHALL PAY TO THE EXECUTIVE AN
ANNUAL SALARY OF £250,000 FROM THE EFFECTIVE DATE UNTIL THE EXPIRATION DATE (THE
“BASE SALARY”).  THE BASE SALARY SHALL BE PAYABLE IN ACCORDANCE WITH THE NORMAL
PAYROLL PRACTICES OF THE COMPANY IN EFFECT FROM TIME TO TIME FOR SENIOR
MANAGEMENT GENERALLY; PROVIDED, THAT THE EXECUTIVE MAY ELECT TO RECEIVE ALL OR
ANY PORTION OF THE BASE SALARY IN U.S. DOLLARS, SUBJECT TO THE COMPANY’S
EXCHANGE RATE POLICY IN EFFECT FROM TIME TO TIME. IF THE EXECUTIVE PROVIDES
SERVICES TO MEMBERS OF THE COMPANY AFFILIATED GROUP OTHER THAN THE COMPANY, NO
ADDITIONAL COMPENSATION SHALL BE PAID BY ANY SUCH MEMBER TO THE EXECUTIVE, AND
ANY COMPENSATION FOR SUCH SERVICES (IF ANY) SHALL BE PAID TO THE COMPANY.


 


(B)         CASH BONUS/OTHER.


 

(i)      The Executive shall be eligible to earn a cash bonus in the discretion
of the Chief Executive Officer (in conjunction with the Board or any Committee
thereof) of £87,500 at the expiration of the Initial Term if the Executive meets
the performance conditions set by the Chief Executive Officer (in conjuction
with the Board or any Committee thereof) for the Initial Term (the “Initial Term
Performance Conditions”).  If the contract is extended for the

 

--------------------------------------------------------------------------------


 

Second Term, the Executive shall be eligible to earn a cash bonus in the
discretion of the Chief Executive Officer (in conjuction with the Board or any
Committee thereof) of £87,500 at the expiration of the Second Term if the
Executive meets the performance conditions set by the Chief Executive Officer
(in conjuction with the Board or any Committee thereof) for the Second Term (the
“Second Term Performance Conditions”)   The Executive may elect to receive all
or any portion of the cash bonus, if any, in U.S. dollars, subject to the
Company’s Exchange Rate Policy in effect from time to time.

 

(ii) During the Employment Term, the Executive shall be eligible to receive
options to purchase common stock of the Company described in Appendix A at such
exercise prices, schedules as to exercisability and other terms and conditions
as may be determined in the sole discretion of the Board or its Compensation
Committee under the Virgin Media Inc. 2006 Stock Incentive Plan.

 


4.             BENEFITS.


 


(A)           GENERAL. DURING THE EMPLOYMENT TERM, THE EXECUTIVE SHALL BE
ENTITLED TO PARTICIPATE IN THOSE EMPLOYEE BENEFIT PLANS, PROGRAMS, POLICIES AND
ARRANGEMENTS (INCLUDING FRINGE BENEFIT AND EXECUTIVE PERQUISITE PROGRAMS AND
POLICIES) SET FORTH ON APPENDIX B IN ACCORDANCE WITH THE TERMS THEREOF AS THEY
MAY BE IN EFFECT FROM TIME TO TIME.


 


(B)           REIMBURSEMENT OF EXPENSES.  DURING THE EMPLOYMENT TERM, THE
COMPANY SHALL REIMBURSE THE EXECUTIVE FOR ALL REASONABLE BUSINESS EXPENSES
INCURRED BY THE EXECUTIVE IN CARRYING OUT THE EXECUTIVE’S DUTIES, SERVICES AND
RESPONSIBILITIES UNDER THIS AGREEMENT, SO LONG AS THE EXECUTIVE COMPLIES WITH
THE GENERAL PROCEDURES OF THE COMPANY FOR


 

--------------------------------------------------------------------------------


 


SUBMISSION OF EXPENSE REPORTS, RECEIPTS OR SIMILAR DOCUMENTATION OF SUCH
EXPENSES APPLICABLE TO SENIOR MANAGEMENT GENERALLY.


 


5.             ANNUAL LEAVE.  FOR EACH WHOLE AND PARTIAL CALENDAR YEAR DURING
THE EMPLOYMENT TERM, THE EXECUTIVE SHALL BE ENTITLED TO 25 DAYS OF PAID VACATION
(PRORATED FROM THE EFFECTIVE DATE AND FOR ANY PARTIAL CALENDAR YEAR), TO BE
CREDITED AND TAKEN IN ACCORDANCE WITH THE COMPANY’S POLICY AS IN EFFECT FROM
TIME TO TIME.


 


6.             TERMINATION.


 


(A)        TERMINATION OF EMPLOYMENT. THE COMPANY MAY TERMINATE THE EMPLOYMENT
OF THE EXECUTIVE IN A TERMINATION WITHOUT CAUSE UPON 30 DAYS’ WRITTEN NOTICE TO
THE EXECUTIVE.  THE COMPANY MAY (AT ITS DISCRETION) AT ANY TIME FOLLOWING THE
GIVING OF SUCH NOTICE (BUT NOT EXCEEDING THE LENGTH OF THE NOTICE GIVEN) CEASE
TO PROVIDE WORK FOR THE EXECUTIVE IN WHICH EVENT DURING SUCH NOTICE PERIOD THE
OTHER PROVISIONS OF THIS AGREEMENT SHALL CONTINUE TO HAVE FULL FORCE AND EFFECT
BUT THE EXECUTIVE SHALL NOT BE ENTITLED TO ACCESS TO ANY PREMISES OF THE COMPANY
OR ANY MEMBER OF THE COMPANY AFFILIATED GROUP.  IN ADDITION, THE EMPLOYMENT OF
THE EXECUTIVE SHALL AUTOMATICALLY TERMINATE AS OF THE DATE ON WHICH THE
EXECUTIVE DIES OR IS DISABLED.  FOR THE PURPOSES OF THIS AGREEMENT, THE
EXECUTIVE SHALL BE “DISABLED” AS OF ANY DATE IF, AS OF SUCH DATE, THE EXECUTIVE
HAS BEEN UNABLE, DUE TO PHYSICAL OR MENTAL INCAPACITY, TO SUBSTANTIALLY PERFORM
THE EXECUTIVE’S DUTIES, SERVICES AND RESPONSIBILITIES HEREUNDER EITHER FOR A
PERIOD OF AT LEAST 180 CONSECUTIVE DAYS OR FOR AT LEAST 270 DAYS IN ANY
CONSECUTIVE 365-DAY PERIOD, WHICHEVER MAY BE APPLICABLE.  UPON TERMINATION OF
THE EXECUTIVE’S EMPLOYMENT DURING THE EMPLOYMENT TERM BECAUSE THE EXECUTIVE DIES
OR IS DISABLED, THE COMPANY SHALL CAUSE THE EXECUTIVE (OR THE EXECUTIVE’S
ESTATE, IF APPLICABLE) TO BE PROVIDED WITH DEATH OR DISABILITY BENEFITS (AS
APPLICABLE)


 

--------------------------------------------------------------------------------


 


PURSUANT TO THE PLANS, PROGRAMS, POLICIES AND ARRANGEMENTS OF THE COMPANY
AFFILIATED GROUP AS ARE THEN IN EFFECT WITH RESPECT TO SENIOR MANAGERS.  IN
ADDITION, UPON ANY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER SECTIONS
6(A), (B), (C) AND (D) DURING THE EMPLOYMENT TERM, THE COMPANY SHALL CAUSE THE
EXECUTIVE TO BE PAID ANY EARNED BUT UNPAID PORTION OF THE BASE SALARY.
IMMEDIATELY FOLLOWING TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON,
THE EMPLOYMENT TERM SHALL TERMINATE.


 


(B)        TERMINATION WITHOUT CAUSE; CONSTRUCTIVE TERMINATION WITHOUT CAUSE. 
UPON A TERMINATION WITHOUT CAUSE OR A CONSTRUCTIVE TERMINATION WITHOUT CAUSE,
THE COMPANY SHALL, AS SOON AS PRACTICABLE FOLLOWING THE EXECUTIVE’S EXECUTION
AND DELIVERY TO THE COMPANY OF THE GENERAL RELEASE OF CLAIMS SET FORTH IN
SECTION 6(G) AND, FOLLOWING THE EXPIRATION OF ANY APPLICABLE REVOCATION PERIOD,
CAUSE THE EXECUTIVE TO BE PAID A LUMP-SUM CASH SEVERANCE PAYMENT EQUAL TO THE
AMOUNT OF BASE SALARY TO PAID TO THE EXECUTIVE THROUGH TO THE REMAINDER OF THE
INITIAL TERM OR, IF AT THE TIME OF TERMINATION THE EMPLOYMENT TERM HAS BEEN
EXTENDED PURSUANT TO SECTION 2(B), THROUGH TO THE REMAINDER OF THE SECOND TERM.


 


(C)        TERMINATION UPON NON-RENEWAL OF THE EMPLOYMENT TERM. UNLESS EXTENDED
PURSUANT TO SECTION 2(B), THE EMPLOYMENT TERM AND THE EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY SHALL END ON JUNE 30, 2008.


 


(D)        TERMINATION FOR CAUSE; RESIGNATION.  UPON A TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT DURING THE EMPLOYMENT TERM BY THE COMPANY FOR CAUSE, OR
UPON TERMINATION BY THE EXECUTIVE WITH SIXTY DAYS’ WRITTEN NOTICE GIVEN TO THE
COMPANY (OTHER THAN A CONSTRUCTIVE TERMINATION WITHOUT CAUSE), THE EXECUTIVE
SHALL BE ENTITLED TO EARNED BUT UNPAID


 

--------------------------------------------------------------------------------



 


BASE SALARY AND BENEFITS THROUGH THE DATE OF TERMINATION, AND THE EXECUTIVE
SHALL NOT BE ENTITLED TO ANY OTHER PAYMENTS OR BENEFITS.


 


(E)        UK BENEFITS.   THE SEVERANCE PAYMENTS DESCRIBED ABOVE SHALL BE IN
LIEU AND INCLUSIVE OF ANY SALARY AND OTHER BENEFITS WHICH WOULD BE PAYABLE TO
THE EXECUTIVE IN RESPECT OF ANY STATUTORY NOTICE PERIOD IN THE UK.


 


FOR PURPOSES OF THIS AGREEMENT:


 


(I)                 A “CONSTRUCTIVE TERMINATION WITHOUT CAUSE” MEANS A
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT DURING THE EMPLOYMENT TERM BY THE
EXECUTIVE FOLLOWING THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS WITHOUT THE
EXECUTIVE’S PRIOR CONSENT: (A) ANY MATERIAL ADVERSE DIMINUTION IN THE
EXECUTIVE’S RESPONSIBILITIES OR AUTHORITIES; OR (B) ASSIGNMENT TO THE EXECUTIVE
OF DUTIES THAT ARE INCONSISTENT, IN A MATERIAL RESPECT, WITH THE SCOPE OF DUTIES
AND RESPONSIBILITIES GENERALLY RELEVANT OR ASSOCIATED WITH HIS POSITION. THE
EXECUTIVE SHALL GIVE THE COMPANY 10 DAYS’ NOTICE OF THE EXECUTIVE’S INTENTION TO
TERMINATE THE EXECUTIVE’S EMPLOYMENT AND CLAIM THAT A CONSTRUCTIVE TERMINATION
WITHOUT CAUSE (AS DEFINED IN (A) OR (B) ABOVE) HAS OCCURRED, AND SUCH NOTICE
SHALL DESCRIBE THE FACTS AND CIRCUMSTANCES IN SUPPORT OF SUCH CLAIM IN
REASONABLE DETAIL.  THE COMPANY SHALL HAVE 10 DAYS THEREAFTER TO CURE SUCH FACTS
AND CIRCUMSTANCES IF POSSIBLE.


 


(II)                A “TERMINATION WITHOUT CAUSE” MEANS A TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT DURING THE EMPLOYMENT TERM BY THE COMPANY OTHER THAN FOR
CAUSE.


 

--------------------------------------------------------------------------------



 


(III)                   “CAUSE” MEANS (X) THE EXECUTIVE IS CONVICTED OF, OR
PLEADS GUILTY OR NOLO CONTENDERE TO, A FELONY OR TO ANY CRIME INVOLVING FRAUD,
EMBEZZLEMENT OR BREACH OF TRUST; (Y) THE WILLFUL OR CONTINUED FAILURE OF THE
EXECUTIVE TO PERFORM THE EXECUTIVE’S DUTIES HEREUNDER (OTHER THAN AS A RESULT OF
PHYSICAL OR MENTAL ILLNESS); OR (Z) IN CARRYING OUT THE EXECUTIVE’S DUTIES
HEREUNDER, THE EXECUTIVE HAS ENGAGED IN CONDUCT THAT CONSTITUTES GROSS NEGLECT
OR WILLFUL MISCONDUCT, UNLESS THE EXECUTIVE BELIEVED IN GOOD FAITH THAT SUCH
CONDUCT WAS IN, OR NOT OPPOSED TO, THE BEST INTERESTS OF THE COMPANY AND EACH
MEMBER OF THE COMPANY AFFILIATED GROUP.  THE COMPANY SHALL GIVE THE EXECUTIVE 10
DAYS’ NOTICE OF THE COMPANY’S INTENTION TO TERMINATE THE EXECUTIVE’S EMPLOYMENT
AND CLAIM THAT FACTS AND CIRCUMSTANCES CONSTITUTING CAUSE EXIST, AND SUCH NOTICE
SHALL DESCRIBE THE FACTS AND CIRCUMSTANCES IN SUPPORT OF SUCH CLAIM.  THE
EXECUTIVE SHALL HAVE 10 DAYS THEREAFTER TO CURE SUCH FACTS AND CIRCUMSTANCES IF
POSSIBLE.  IF THE CHIEF EXECUTIVE OFFICER REASONABLY CONCLUDES THAT THE
EXECUTIVE HAS NOT CURED SUCH FACTS OR CIRCUMSTANCES WITHIN SUCH TIME, CAUSE
SHALL NOT BE DEEMED TO HAVE BEEN ESTABLISHED UNLESS AND UNTIL THE EXECUTIVE HAS
RECEIVED A HEARING BEFORE THE CHIEF EXECUTIVE OFFICER (IF PROMPTLY REQUESTED BY
THE EXECUTIVE) AND THE CHIEF EXECUTIVE OFFICER WITHIN 10 DAYS OF THE DATE OF
SUCH HEARING (IF SO REQUESTED) REASONABLY CONFIRMS THE EXISTENCE OF CAUSE AND
THE TERMINATION OF THE EXECUTIVE THEREFORE.


 


(F)         EFFECT OF SECTION 409A OF THE INTERNAL REVENUE CODE.  IF THE
EXECUTIVE IS A “SPECIFIED EMPLOYEE” ON THE DATE OF TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT FOR PURPOSES OF SECTION 409A OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED, AND THE REGULATIONS THERE UNDER, NOTWITHSTANDING ANY
PROVISION OF THE AGREEMENT RELATING TO THE TIMING OF PAYMENTS TO THE EXECUTIVE
HEREUNDER, IF SECTION 409A WOULD CAUSE THE IMPOSITION OF THE ADDITIONAL TAX
UNDER SECTION 409A IF PAID AS PROVIDED IN SECTION 6 OF THE AGREEMENT, THEN AS
MUCH OF THE SEVERANCE


 

--------------------------------------------------------------------------------



 


PAYMENT AS MAY BE PAID WITHOUT THE IMPOSITION OF THE ADDITIONAL TAX SHALL BE
PAID IN A LUMP SUM AS AFORESAID, AND ANY REMAINING PORTION OF THE SEVERANCE
PAYMENT SHALL BE PAID UPON THE DAY FOLLOWING THE SIX-MONTH ANNIVERSARY OF THE
DATE OF TERMINATION. FOR PURPOSES OF THIS AGREEMENT, “SPECIFIED EMPLOYEE” SHALL
MEAN A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF CODE SECTION 409A(A)(2)(B)(I),
AS DETERMINED BY THE COMPANY’S COMPENSATION COMMITTEE.


 


(G)        RELEASE; FULL SATISFACTION. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, NO NOTICE OR SEVERANCE PAY SHALL BECOME PAYABLE UNDER THIS
AGREEMENT UNLESS AND UNTIL THE EXECUTIVE EXECUTES A GENERAL RELEASE OF CLAIMS IN
FORM AND MANNER REASONABLY SATISFACTORY TO THE COMPANY AND SUBSTANTIALLY SIMILAR
TO APPENDIX C, AND SUCH RELEASE HAS BECOME IRREVOCABLE (IT BEING THE INTENTION
OF THE PARTIES THAT THE EXECUTIVE PROVIDE THE COMPANY WITH A COMPLETE RELEASE OF
ANY AND ALL CLAIMS AS A CONDITION TO THE RECEIPT OF THE SEVERANCE PAY UNDER THIS
AGREEMENT); PROVIDED, THAT THE EXECUTIVE SHALL NOT BE REQUIRED TO RELEASE ANY
INDEMNIFICATION RIGHTS, CONTINUING RIGHTS TO BENEFITS UNDER THE COMPANY’S
EMPLOYEE BENEFIT PLANS, OR RIGHTS TO FUTURE PAYMENTS OR BENEFITS UNDER THIS
AGREEMENT.  THE PAYMENT OF SEVERANCE PAY TO BE PROVIDED TO THE EXECUTIVE
PURSUANT TO THIS SECTION UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT SHALL
CONSTITUTE THE EXCLUSIVE PAYMENT IN THE NATURE OF SEVERANCE OR TERMINATION PAY
OR SALARY CONTINUATION WHICH SHALL BE DUE TO THE EXECUTIVE UPON A TERMINATION OF
EMPLOYMENT AND SHALL BE IN LIEU OF ANY OTHER SUCH PAYMENTS UNDER ANY PLAN,
PROGRAM, POLICY OR OTHER ARRANGEMENT WHICH HAS HERETOFORE BEEN OR SHALL
HEREAFTER BE ESTABLISHED BY ANY MEMBER OF THE COMPANY AFFILIATED GROUP AND SHALL
BE IN RESPECT OF ANY SUCH CLAIMS OR PAYMENTS DUE OR ARISING FROM ANY BENEFITS,
RIGHTS OR ENTITLEMENTS IN ANY JURISDICTION.


 

--------------------------------------------------------------------------------


 


(H)        RESIGNATION. UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY
REASON, THE EXECUTIVE SHALL BE DEEMED TO HAVE RESIGNED FROM ALL POSITIONS WITH
ANY MEMBER OF THE COMPANY AFFILIATED GROUP, AS APPLICABLE.


 


(I)         COOPERATION FOLLOWING TERMINATION. FOLLOWING TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE EXECUTIVE AGREES TO REASONABLY
COOPERATE WITH THE COMPANY UPON THE REASONABLE REQUEST OF THE CHIEF EXECUTIVE
OFFICER OR CHIEF FINANCIAL OFFICER OF THE COMPANY AND TO BE REASONABLY AVAILABLE
TO THE COMPANY WITH RESPECT TO MATTERS ARISING OUT OF THE EXECUTIVE’S SERVICES
TO ANY MEMBER OF THE COMPANY AFFILIATED GROUP.  THE COMPANY SHALL REIMBURSE OR,
AT THE EXECUTIVE’S REQUEST, ADVANCE THE EXECUTIVE FOR EXPENSES REASONABLY
INCURRED IN CONNECTION WITH SUCH MATTERS.


 


7.         EXECUTIVE’S REPRESENTATION.  THE EXECUTIVE REPRESENTS TO THE COMPANY
THAT THE EXECUTIVE’S EXECUTION AND PERFORMANCE OF THIS AGREEMENT DOES NOT
VIOLATE ANY AGREEMENT OR OBLIGATION (WHETHER OR NOT WRITTEN) THAT THE EXECUTIVE
HAS WITH OR TO ANY PERSON OR ENTITY INCLUDING ANY PRIOR EMPLOYER.


 


8.             EXECUTIVE’S COVENANTS.


 


(A)        CONFIDENTIALITY.  THE EXECUTIVE AGREES AND UNDERSTANDS THAT THE
EXECUTIVE HAS BEEN, AND IN THE EXECUTIVE’S POSITION WITH THE COMPANY THE
EXECUTIVE WILL BE, EXPOSED TO AND RECEIVE INFORMATION RELATING TO THE
CONFIDENTIAL AFFAIRS OF THE COMPANY AFFILIATED GROUP, INCLUDING WITHOUT
LIMITATION TECHNICAL INFORMATION, BUSINESS AND MARKETING PLANS, STRATEGIES,
CUSTOMER (OR POTENTIAL CUSTOMER) INFORMATION, OTHER INFORMATION CONCERNING THE
PRODUCTS, PROMOTIONS, DEVELOPMENT, FINANCING, PRICING, TECHNOLOGY, INVENTIONS,
EXPANSION PLANS, BUSINESS POLICIES AND PRACTICES OF THE COMPANY AFFILIATED
GROUP, WHETHER OR NOT REDUCED TO TANGIBLE FORM,


 

--------------------------------------------------------------------------------



 


AND OTHER FORMS OF INFORMATION CONSIDERED BY THE COMPANY AFFILIATED GROUP TO BE
CONFIDENTIAL AND IN THE NATURE OF TRADE SECRETS.  THE EXECUTIVE WILL NOT
KNOWINGLY DISCLOSE SUCH INFORMATION, EITHER DIRECTLY OR INDIRECTLY, TO ANY
PERSON OR ENTITY OUTSIDE THE COMPANY AFFILIATED GROUP WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY; PROVIDED, HOWEVER, THAT (I) THE EXECUTIVE SHALL HAVE NO
OBLIGATION UNDER THIS SECTION 8(A) WITH RESPECT TO ANY INFORMATION THAT IS OR
BECOMES PUBLICLY KNOWN OTHER THAN AS A RESULT OF THE EXECUTIVE’S BREACH OF THE
EXECUTIVE’S OBLIGATIONS HEREUNDER AND (II) THE EXECUTIVE MAY (X) DISCLOSE SUCH
INFORMATION TO THE EXTENT HE DETERMINES THAT SO DOING IS REASONABLE OR
APPROPRIATE IN THE PERFORMANCE OF THE EXECUTIVE’S DUTIES OR, (Y) AFTER GIVING
PRIOR NOTICE TO THE COMPANY TO THE EXTENT PRACTICABLE, UNDER THE CIRCUMSTANCES,
DISCLOSE SUCH INFORMATION TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR
GOVERNMENTAL REGULATIONS OR BY JUDICIAL OR REGULATORY PROCESS.  THE EXECUTIVE
SHALL COMPLY WITH THE COMPANY’S DATA PROTECTION POLICIES.  UPON TERMINATION OF
THE EXECUTIVE’S EMPLOYMENT, THE EXECUTIVE SHALL PROMPTLY SUPPLY TO THE COMPANY
ALL PROPERTY, KEYS, NOTES, MEMORANDA, WRITINGS, LISTS, FILES, REPORTS, CUSTOMER
LISTS, CORRESPONDENCE, TAPES, DISKS, CARDS, SURVEYS, MAPS, LOGS, MACHINES,
TECHNICAL DATA AND ANY OTHER TANGIBLE PRODUCT OR DOCUMENT WHICH HAS BEEN
PRODUCED BY, RECEIVED BY OR OTHERWISE SUBMITTED TO THE EXECUTIVE IN THE COURSE
OF OR OTHERWISE IN CONNECTION WITH THE EXECUTIVE’S SERVICES TO THE COMPANY
AFFILIATED GROUP DURING OR PRIOR TO THE EMPLOYMENT TERM.


 


(B)        NON-COMPETITION AND NON-SOLICITATION. DURING THE PERIOD COMMENCING
UPON THE EFFECTIVE DATE AND ENDING ON THE SIX MONTH ANNIVERSARY OF THE
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE SHALL
NOT, AS AN EMPLOYEE, EMPLOYER, STOCKHOLDER, OFFICER, DIRECTOR, PARTNER,
COLLEAGUE, CONSULTANT OR OTHER INDEPENDENT CONTRACTOR, ADVISOR, PROPRIETOR,
LENDER, OR IN ANY OTHER MANNER OR CAPACITY (OTHER THAN WITH RESPECT TO THE
EXECUTIVE’S SERVICES TO THE COMPANY AFFILIATED GROUP), DIRECTLY OR INDIRECTLY:


 

--------------------------------------------------------------------------------


 


(I)                                     PERFORM SERVICES FOR, OR OTHERWISE HAVE
ANY INVOLVEMENT WITH, A BUSINESS UNIT OF A PERSON, WHERE SUCH BUSINESS UNIT
COMPETES DIRECTLY OR INDIRECTLY WITH ANY MEMBER OF THE COMPANY AFFILIATED GROUP
BY (X) OWNING OR OPERATING BROADBAND OR MOBILE  COMMUNICATIONS NETWORKS FOR
TELEPHONE, MOBILE TELEPHONE, CABLE TELEVISION OR INTERNET SERVICES,
(Y) PROVIDING MOBILE TELEPHONE, FIXED LINE TELEPHONE, TELEVISION OR INTERNET
SERVICES OR (Z) OWNING, OPERATING OR PROVIDING ANY CONTENT-GENERATION SERVICES
OR TELEVISION CHANNELS, IN EACH CASE PRINCIPALLY IN THE UNITED KINGDOM (THE
“CORE BUSINESSES”); PROVIDED, HOWEVER, THAT THIS AGREEMENT SHALL NOT PROHIBIT
THE EXECUTIVE FROM OWNING UP TO 1% OF ANY CLASS OF EQUITY SECURITIES OF ONE OR
MORE PUBLICLY TRADED COMPANIES;


 


(II)                                  HIRE ANY INDIVIDUAL WHO IS, OR WITHIN THE
SIX MONTHS PRIOR TO THE EXECUTIVE’S TERMINATION WAS, AN EMPLOYEE OF ANY MEMBER
OF THE COMPANY AFFILIATED GROUP WHOSE BASE SALARY AT THE TIME OF HIRE EXCEEDED
£65,000 PER YEAR; OR


 


(III)                               SOLICIT, IN COMPETITION WITH ANY MEMBER OF
THE COMPANY AFFILIATED GROUP IN THE CORE BUSINESSES, ANY BUSINESS, OR ORDER OF
BUSINESS FROM ANY PERSON THAT THE EXECUTIVE KNOWS WAS A CURRENT OR PROSPECTIVE
CUSTOMER OF ANY MEMBER OF THE COMPANY AFFILIATED GROUP DURING THE EXECUTIVE’S
EMPLOYMENT;


 


PROVIDED, THAT, NOTWITHSTANDING THE FOREGOING, THE EXECUTIVE SHALL NOT BE DEEMED
TO BE IN VIOLATION OF CLAUSE (I) OR (III) OF THE FOREGOING BY VIRTUE OF ACTING
AS AN ATTORNEY (AS PARTNER, ASSOCIATE, SHAREHOLDER, MEMBER OR EMPLOYEE) OR AS
VICE PRESIDENT, DIRECTOR OR MANAGING DIRECTOR OR SIMILAR POSITION AT ANY
ACCOUNTING FIRM, LAW FIRM, INVESTMENT BANKING FIRM OR CONSULTING FIRM,
INSTITUTIONAL INVESTOR OR SIMILAR ENTITY, IN EACH CASE SO LONG AS THE EXECUTIVE
TAKES REASONABLE STEPS TO INSULATE

 

--------------------------------------------------------------------------------



 


HIMSELF FROM THE BUSINESSES AND ACTIVITIES OF ANY SUCH ENTITY THAT RELATE TO THE
CORE BUSINESSES DURING ANY PERIOD THAT THIS SECTION 8(B) IS IN EFFECT.


 


(C)                                  PROPRIETARY RIGHTS.  THE EXECUTIVE ASSIGNS
ALL OF THE EXECUTIVE’S INTEREST IN ANY AND ALL INVENTIONS, DISCOVERIES,
IMPROVEMENTS AND PATENTABLE OR COPYRIGHTABLE WORKS INITIATED, CONCEIVED OR MADE
BY THE EXECUTIVE, EITHER ALONE OR IN CONJUNCTION WITH OTHERS, DURING OR PRIOR TO
THE EMPLOYMENT TERM AND RELATED TO THE BUSINESS OR ACTIVITIES OF ANY MEMBER OF
THE COMPANY AFFILIATED GROUP TO THE COMPANY OR ITS NOMINEE.  WHENEVER REQUESTED
TO DO SO BY THE COMPANY, THE EXECUTIVE SHALL EXECUTE ANY AND ALL APPLICATIONS,
ASSIGNMENTS OR OTHER INSTRUMENTS THAT THE COMPANY SHALL IN GOOD FAITH DEEM
NECESSARY TO APPLY FOR AND OBTAIN TRADEMARKS, PATENTS OR COPYRIGHTS OF THE
UNITED STATES OR ANY FOREIGN COUNTRY OR OTHERWISE PROTECT THE INTEREST OF ANY
MEMBER OF THE COMPANY AFFILIATED GROUP THEREIN.  THESE OBLIGATIONS SHALL
CONTINUE BEYOND THE CONCLUSION OF THE EMPLOYMENT TERM WITH RESPECT TO
INVENTIONS, DISCOVERIES, IMPROVEMENTS OR COPYRIGHTABLE WORKS INITIATED,
CONCEIVED OR MADE BY THE EXECUTIVE DURING THE EMPLOYMENT TERM.


 


(D)                                 ACKNOWLEDGMENT.  THE EXECUTIVE EXPRESSLY
RECOGNIZES AND AGREES THAT THE RESTRAINTS IMPOSED BY THIS SECTION 8 ARE
REASONABLE AS TO TIME AND GEOGRAPHIC SCOPE AND ARE NOT OPPRESSIVE.  THE
EXECUTIVE FURTHER EXPRESSLY RECOGNIZES AND AGREES THAT THE RESTRAINTS IMPOSED BY
THIS SECTION 8 REPRESENT A REASONABLE AND NECESSARY RESTRICTION FOR THE
PROTECTION OF THE LEGITIMATE INTERESTS OF THE COMPANY AFFILIATED GROUP, THAT THE
FAILURE BY THE EXECUTIVE TO OBSERVE AND COMPLY WITH THE COVENANTS AND AGREEMENTS
IN THIS SECTION 8 WILL CAUSE IRREPARABLE HARM TO THE COMPANY AFFILIATED GROUP,
THAT IT IS AND WILL CONTINUE TO BE DIFFICULT TO ASCERTAIN THE HARM AND DAMAGES
TO THE COMPANY AFFILIATED GROUP THAT SUCH A FAILURE BY THE EXECUTIVE WOULD
CAUSE, THAT THE CONSIDERATION RECEIVED BY THE EXECUTIVE FOR ENTERING INTO THESE
COVENANTS AND AGREEMENTS IS FAIR, THAT THE COVENANTS AND AGREEMENTS AND THEIR
ENFORCEMENT WILL NOT DEPRIVE THE EXECUTIVE OF

 

--------------------------------------------------------------------------------


 


AN ABILITY TO EARN A REASONABLE LIVING, AND THAT THE EXECUTIVE HAS ACQUIRED
KNOWLEDGE AND SKILLS IN THIS FIELD THAT WILL ALLOW THE EXECUTIVE TO OBTAIN
EMPLOYMENT WITHOUT VIOLATING THESE COVENANTS AND AGREEMENTS.  THE EXECUTIVE
FURTHER EXPRESSLY ACKNOWLEDGES THAT THE EXECUTIVE HAS HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL OR HAS CONSULTED COUNSEL BEFORE EXECUTING THIS AGREEMENT.


 


9.                                       INDEMNIFICATION.


 


(A)                                  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE COMPANY SHALL INDEMNIFY THE EXECUTIVE AGAINST, AND SAVE AND HOLD THE
EXECUTIVE HARMLESS FROM, ANY DAMAGES, LIABILITIES, LOSSES, JUDGMENTS, PENALTIES,
FINES, AMOUNTS PAID OR TO BE PAID IN SETTLEMENT, COSTS AND REASONABLE EXPENSES
(INCLUDING WITHOUT LIMITATION ATTORNEYS’ FEES AND EXPENSES), RESULTING FROM,
ARISING OUT OF OR IN CONNECTION WITH ANY THREATENED, PENDING OR COMPLETED CLAIM,
ACTION, PROCEEDING OR INVESTIGATION (WHETHER CIVIL OR CRIMINAL) AGAINST OR
AFFECTING THE EXECUTIVE BY REASON OF THE EXECUTIVE’S SERVICE FROM AND AFTER THE
EFFECTIVE DATE AS AN OFFICER, DIRECTOR OR EMPLOYEE OF, OR CONSULTANT TO, ANY
MEMBER OF THE COMPANY AFFILIATED GROUP, OR IN ANY CAPACITY AT THE REQUEST OF ANY
MEMBER OF THE COMPANY AFFILIATED GROUP, OR AN OFFICER, DIRECTOR OR EMPLOYEE
THEREOF, IN OR WITH REGARD TO ANY OTHER ENTITY, EMPLOYEE BENEFIT PLAN OR
ENTERPRISE (OTHER THAN ARISING OUT OF THE EXECUTIVE’S ACTS OF MISAPPROPRIATION
OF FUNDS OR ACTUAL FRAUD).  IN THE EVENT THE COMPANY DOES NOT COMPROMISE OR
ASSUME THE DEFENSE OF ANY INDEMNIFIABLE CLAIM OR ACTION AGAINST THE EXECUTIVE,
THE COMPANY SHALL PROMPTLY PAY TO THE EXECUTIVE TO THE EXTENT PERMITTED BY
APPLICABLE LAW ALL COSTS AND EXPENSES INCURRED OR TO BE INCURRED BY THE
EXECUTIVE IN DEFENDING OR RESPONDING TO ANY CLAIM OR INVESTIGATION IN ADVANCE OF
THE FINAL DISPOSITION THEREOF; PROVIDED, HOWEVER, THAT IF IT IS ULTIMATELY
DETERMINED BY A FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION (FROM WHOSE
DECISION NO APPEALS MAY BE TAKEN, OR THE TIME FOR APPEAL HAVING LAPSED) THAT THE
EXECUTIVE WAS NOT ENTITLED TO INDEMNITY HEREUNDER, THEN THE EXECUTIVE SHALL
REPAY


 

--------------------------------------------------------------------------------



 


FORTHWITH ALL AMOUNTS SO ADVANCED.  THE COMPANY MAY NOT AGREE TO ANY SETTLEMENT
OR COMPROMISE OF ANY CLAIM AGAINST THE EXECUTIVE, OTHER THAN A SETTLEMENT OR
COMPROMISE SOLELY FOR MONETARY DAMAGES FOR WHICH THE COMPANY SHALL BE SOLELY
RESPONSIBLE, WITHOUT THE PRIOR WRITTEN CONSENT OF THE EXECUTIVE, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD.  THIS RIGHT TO INDEMNIFICATION SHALL BE IN
ADDITION TO, AND NOT IN LIEU OF, ANY OTHER RIGHT TO INDEMNIFICATION TO WHICH THE
EXECUTIVE SHALL BE ENTITLED PURSUANT TO THE COMPANY’S CERTIFICATE OF
INCORPORATION OR BYLAWS OR OTHERWISE.


 


10.                                 MISCELLANEOUS.


 


(A)                                  NON-WAIVER OF RIGHTS.  THE FAILURE TO
ENFORCE AT ANY TIME THE PROVISIONS OF THIS AGREEMENT OR TO REQUIRE AT ANY TIME
PERFORMANCE BY THE OTHER PARTY OF ANY OF THE PROVISIONS HEREOF SHALL IN NO WAY
BE CONSTRUED TO BE A WAIVER OF SUCH PROVISIONS OR TO AFFECT EITHER THE VALIDITY
OF THIS AGREEMENT OR ANY PART HEREOF, OR THE RIGHT OF EITHER PARTY TO ENFORCE
EACH AND EVERY PROVISION IN ACCORDANCE WITH ITS TERMS.  NO WAIVER BY EITHER
PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY
SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR CONDITIONS OR
PROVISIONS AT THAT TIME OR AT ANY PRIOR OR SUBSEQUENT TIME.


 


(B)                                 NOTICES.  ALL NOTICES REQUIRED OR PERMITTED
HEREUNDER WILL BE GIVEN IN WRITING, BY PERSONAL DELIVERY, BY CONFIRMED FACSIMILE
TRANSMISSION (WITH A COPY SENT BY EXPRESS DELIVERY) OR BY EXPRESS NEXT-DAY
DELIVERY VIA EXPRESS MAIL OR ANY REPUTABLE COURIER SERVICE, IN EACH CASE
ADDRESSED AS FOLLOWS (OR TO SUCH OTHER ADDRESS AS MAY BE DESIGNATED):

 

--------------------------------------------------------------------------------


 

If to the Company:

 

909 Third Avenue, Suite 2863

 

 

New York, NY 10022

 

 

United States

 

 

Attention: General Counsel

 

 

Fax: (212) 906-8497

 

 

 

If to the Executive:

 

Charles K. Gallagher

 

 

[ADDRESS INTENTIONALLY REMOVED]

 

 

With a copy to the Executive’s address on file with the Company’s payroll
department.

 

Notices that are delivered personally, by confirmed facsimile transmission, or
by courier as aforesaid, shall be effective on the date of delivery.

 


(C)                                  BINDING EFFECT: ASSIGNMENT.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR
RESPECTIVE HEIRS, EXECUTORS, PERSONAL REPRESENTATIVES, ESTATES, SUCCESSORS
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION, REORGANIZATION
OR OTHERWISE) AND ASSIGNS. NOTWITHSTANDING THE PROVISIONS OF THE IMMEDIATELY
PRECEDING SENTENCE, THE EXECUTIVE SHALL NOT ASSIGN ALL OR ANY PORTION OF THIS
AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


 


(D)                                 WITHHOLDING: SOCIAL SECURITY.  THE COMPANY
SHALL HAVE THE RIGHT TO WITHHOLD OR CAUSE TO BE WITHHELD FROM ANY PAYMENTS MADE
PURSUANT TO THIS AGREEMENT ALL FEDERAL, STATE, CITY, FOREIGN OR OTHER TAXES AND
SOCIAL SECURITY OR SIMILAR PAYMENTS AS SHALL BE REQUIRED TO BE WITHHELD PURSUANT
TO ANY LAW OR GOVERNMENTAL REGULATION OR RULING.   NOTWITHSTANDING THE
FOREGOING, THE EXECUTIVE SHALL REMAIN RESPONSIBLE FOR ALL SUCH AMOUNTS AS HE MAY
OWE IN RESPECT OF HIS COMPENSATION HEREUNDER.  ANY PAYMENTS MADE PURSUANT TO
THIS AGREEMENT WILL BE SUBJECT TO US SOCIAL SECURITY DEDUCTIONS FOR THE
EMPLOYMENT TERM AND THE COMPANY AND THE EXECUTIVE SHALL BE RESPONSIBLE FOR
MAKING THEIR RESPECTIVE EMPLOYER AND

 

--------------------------------------------------------------------------------



 


EMPLOYEE CONTRIBUTIONS THERETO, AND THE EXECUTIVE HEREBY AUTHORIZES THE COMPANY
TO DEDUCT FROM ANY PAYMENTS TO BE MADE TO THE EXECUTIVE HIS EMPLOYEE SOCIAL
SECURITY CONTRIBUTIONS AND REMIT THESE TO THE RELEVANT AUTHORITY.


 


(E)                                  DATA PROTECTION.  IN ACCORDANCE WITH
RELEVANT DATA PROTECTION LEGISLATION, THE COMPANY WILL HOLD AND PROCESS THE
INFORMATION IT COLLECTS RELATING TO THE EXECUTIVE IN THE COURSE OF THE
EXECUTIVE’S EMPLOYMENT FOR THE PURPOSES OF EMPLOYEE ADMINISTRATION, STATISTICAL
AND RECORD KEEPING PURPOSES, INCLUDING INFORMATION FOR OCCUPATIONAL HEALTH AND
PENSION PURPOSES.  THIS MAY INCLUDE INFORMATION RELATING TO THE EXECUTIVE’S
PHYSICAL OR MENTAL HEALTH.  SOME OF THE EXECUTIVE’S INFORMATION MAY BE PROCESSED
OUTSIDE THE EUROPEAN ECONOMIC AREA, INCLUDING WITHOUT LIMITATION IN THE UNITED
STATES.  THE EXECUTIVE’S INFORMATION WILL BE TREATED CONFIDENTIALLY AND WILL
ONLY BE AVAILABLE TO AUTHORIZED PERSONS.


 


(F)                                    ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE COMPLETE UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT TO THE
EXECUTIVE’S EMPLOYMENT AND SUPERSEDES ANY OTHER PRIOR ORAL OR WRITTEN
AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS BETWEEN THE EXECUTIVE AND ANY MEMBER
OF THE COMPANY AFFILIATED GROUP.  WITHOUT LIMITING THE GENERALITY OF THIS
SECTION 10(F), EFFECTIVE AS OF THE EFFECTIVE DATE, THIS AGREEMENT SUPERSEDES ANY
EXISTING EMPLOYMENT, RETENTION, SEVERANCE AND CHANGE-IN-CONTROL AGREEMENTS OR
SIMILAR ARRANGEMENTS OR UNDERSTANDINGS, INCLUDING WITHOUT LIMITATION THE PRIOR
AGREEMENTS BETWEEN THE EXECUTIVE AND THE COMPANY AND ANY MEMBER OF THE COMPANY
AFFILIATED GROUP, AND ANY AND ALL CLAIMS UNDER OR IN RESPECT OF THE PRIOR
AGREEMENTS THAT THE EXECUTIVE MAY HAVE OR ASSERT ON OR FOLLOWING THE EFFECTIVE
DATE SHALL BE GOVERNED BY AND COMPLETELY SATISFIED AND DISCHARGED IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.  NO AGREEMENTS OR
REPRESENTATIONS, ORAL OR OTHERWISE,

 

--------------------------------------------------------------------------------



 


EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER HEREOF HAVE BEEN MADE BY
EITHER PARTY THAT ARE NOT SET FORTH EXPRESSLY IN THIS AGREEMENT.


 


(G)                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT, OR ANY APPLICATION THEREOF TO ANY CIRCUMSTANCES, IS INVALID, IN WHOLE
OR IN PART, SUCH PROVISION OR APPLICATION SHALL TO THAT EXTENT BE SEVERABLE AND
SHALL NOT AFFECT OTHER PROVISIONS OR APPLICATIONS OF THIS AGREEMENT.


 


(H)                                 GOVERNING LAW, ETC.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK (WITHOUT REGARD, TO THE EXTENT PERMITTED BY LAW, TO ANY CONFLICT OF LAW
RULES WHICH MIGHT RESULT IN THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION). 
THE EXECUTIVE IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND ANY FEDERAL COURT SITTING IN THE STATE OF NEW YORK.
EACH OF THE PARTIES WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) RELATED TO OR
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT AND THE EMPLOYMENT AND OTHER
MATTERS THAT ARE THE SUBJECT OF THIS AGREEMENT AND AGREES THAT ANY SUCH ACTION,
CLAIM OR PROCEEDING MAY BE BROUGHT EXCLUSIVELY IN A FEDERAL OR STATE COURT
SITTING IN THE STATE OF NEW YORK.


 


(I)                                     MODIFICATIONS.  NEITHER THIS AGREEMENT
NOR ANY PROVISION HEREOF MAY BE MODIFIED, ALTERED, AMENDED OR WAIVED EXCEPT BY
AN INSTRUMENT IN WRITING DULY SIGNED BY THE PARTY TO BE CHARGED.


 


(J)                                     INTERPRETATIONS.  AS USED IN THIS
AGREEMENT, THE TERM “INCLUDING” MEANS “INCLUDING WITHOUT LIMITATION”, REFERENCES
TO SECTIONS OR APPENDICES REFER TO SECTIONS OR APPENDICES OF THIS AGREEMENT
UNLESS OTHERWISE SPECIFICALLY PROVIDED.  THE HEADINGS CONTAINED

 

--------------------------------------------------------------------------------



 


HEREIN ARE SOLELY FOR PURPOSES OF REFERENCE, ARE NOT PART OF THIS AGREEMENT AND
SHALL NOT IN ANY WAY AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


(K)                                  COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT AND ALL
SIGNATURES NEED NOT APPEAR ON THE SAME COUNTERPART.


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed, and
the Executive has executed this Agreement as of the day and year first above
written, in each case effective as of the Effective Date.

 

 

 

VIRGIN MEDIA INC.

 

 

 

 

 

By:

    /s/ Bryan. H. Hall

 

 

 

 

Name: Bryan H. Hall

 

 

 

Title: Secretary and General Counsel

 

 

 

 

 

THE EXECUTIVE

 

 

 

 

 

            /s/ Charles K. Gallagher

 

 

 

Charles K. Gallagher

 

--------------------------------------------------------------------------------


 

Appendix A

 

Virgin Media Inc. Equity-Based Compensation

 

·                  Options to purchase common stock of Virgin Media Inc.

 

·                  The Executive will be granted 125,000 options at an exercise
price equal to the mid-market value of the Company’s stock on the Effective
Date.

 

·                  The options granted will vest (i) 50% (or 62,500 options) on
June 30, 2008 (the “Initial Term Options”), and (ii) in the event that the
Employment Term is extended for the Second Term, 50% (or 62,500 options) on
December 31, 2008 (the “Second Term Options”).  If the Employment Term is not
extended, the Second Term Options will lapse.

 

·                  No performance conditions apply.

 

·                  Options will lapse upon a resignation. In the event of a
termination by the Company (x) in the Initial Term, the Initial Term Options
will vest; and (y) in the Second Term, the Second Term Options will vest; in
each case, on the termination date.

 

·                  Upon termination, the Initial Term Options and, if
applicable, the Second Term Options, that are exercisable at the time of such
termination may, unless earlier terminated in accordance with their terms, be
exercised by the Executive within one year after such termination.

 

·                  Upon termination, the Executive shall be entitled to exercise
his vested options for one year from the termination date.

 

·                  Other terms: the options are subject to Compensation
Committee approval and will be governed by the Company’s 2006 Stock Incentive
Plan, the individual stock option agreement, and the Company’s insider trading
policy.

 

·                  The Executive’s existing options received in his previous
role as director of the Company shall be amended so that such options shall not
be forfeited upon his resignation as a director.

 

--------------------------------------------------------------------------------


 

Appendix B – Employment Benefits

 

Executive Benefit Plans, Programs, Policies and Arrangements
Applicable to Executive

 

Private Healthcare

 

The Executive is entitled to become a member of the Cigna International private
medical and dental expenses insurance scheme providing such cover for the
Executive and his fiancée/spouse/partner and children (as defined in the
rules of the scheme) as the Company may from time to time notify to the
Executive.  This benefit will be subject to deduction of tax in line with UK
taxation requirements.

 

Insurance Schemes

 

The Executive is entitled to become a member of the life assurance and sickness
and disability insurance scheme (as defined in the rules of the schemes)
providing such cover for the Executive as the Company may from time to time
notify to him as follows:

 

Cigna International – life cover and accidental disability and dismemberment

 

Unum Provident – long-term disability cover

 

Exchange Rate

 

All payments and allowances to the Executive shall be in UK sterling; provided
that, in accordance with the Company Policy, the Executive may elect, prior to
receiving any such payments, (i) to have a percentage of his cash bonus payment
paid in U.S. dollars and (ii) to receive any severance payment to have it paid
in U.S. dollars, subject in all cases to the Company Exchange Rate Policy in
effect from time to time.  In order for the Company to make any deductions from
the Executive’s salary, which are denominated in US dollars and to make any
payments into his US Bank account, the Company will be entitled to convert the
relevant payments to the Executive to and from U.S. dollars and UK sterling
based on the Company’s Exchange Rate Policy.

 

Tax Assistance

 

The Executive will be entitled to use (reasonably) the Company’s tax advisors
(at the Company’s discretion) to assist in the preparation of his US and UK
income tax returns, in accordance with the Company’s policy.

 

Housing Assistance

 

The Executive will be entitled to reside in a property leased by the Company, in
a premium lease, at a rate (including furniture) of no greater than the
equivalent of £4,500 p.c.m., commencing as soon as reasonably practicable after
the effective date.

 

--------------------------------------------------------------------------------


 

Other Expenses

 

The Executive shall be entitled to:

 

·                  Reasonable temporary housing expenses, as per Company policy

 

·                  Reasonable moving expenses upon commencement of employment
and upon return to the USA in the event of a termination or the expiration of
this agreement, pursuant to Company policy using Company’s approved movers.

 

·                  Reimbursement of automobile hire, as per Company policy

 

·                  Expatriate expenses as identified in Appendix B-1

 

·                  The Company shall provide tax equalisation pursuant to its
Tax Equalisation Policy as in effect from time to time. The present policy is
set forth in Appendix B-2

 

--------------------------------------------------------------------------------


 

Appendix B-1 – Expatriate Expenses

 

Virgin Media: Assignment Compensation Summary Sheet

 

Personal/Assignment Information

 

 

 

 

 

Assignee Name:

 

Charles K. Gallagher

 

 

 

Assignee’s Home Address

 

[ADDRESS INTENTIONALLY REMOVED]

 

 

 

Home Country:

United States of America

 

Host Country:

United Kingdom

 

 

 

 

 

Length of Assignment:

 

Initial Term – until June 30, 2008

If extended for Second Term – until December 31, 2008

 

 

 

Commencement date

 

December 19, 2007

 

 

 

End date

 

Initial Term – until June 30, 2008

If extended for Second Term – until December 31, 2008

 

 

 

Annual Leave Entitlement:

 

25 days (pro rata depending on commencement date)

 

 

 

Accompanied Assignment:

 

Partner: x   (not full time)             (tick if accompanying)

 

 

 

 

 

Dependant(s): 2 (not full time)        (total accompanying assignee)

 

Assignment Remuneration Details

 

 

 

 

 

Assignment Base Salary (Gross):

 

£250,000 per annum

 

 

 

Tax Equalised:

 

Yes

 

 

 

Home for Tax Equalisation Purposes:

 

As per Company policy

 

 

 

 

 

Tick if
Applies

Maximum Spend (£)

 

 

 

 

Tax Services

 

x

As Agreed with Buzzacotts or the Company’s tax service provider

 

 

 

 

Temporary Accommodation

 

x

As per Company policy

 

--------------------------------------------------------------------------------


 

Assignment Remuneration Details

 

 

 

 

 

 

 

 

 

Housing

 

x

 

Reasonable temporary housing pcm (expected not to exceed £4,500 pcm)

 

 

 

 

 

Company Car Cash Allowance

 

x

 

Car hire reimbursement, as per Company policy

 

 

 

 

 

Home Leave

 

x

 

As per Company policy

 

Other Details

 

 

 

 

 

Pension

 

N/A

 

 

 

Social Security

 

Home

 

 

 

Healthcare

 

Cigna International Plan for self, spouse (Karen) and 2 children (Nicola and
Maria)

 

 

 

Disability Insurance

 

UNUM Group Plan (for self)

 

 

 

Vision Plan

 

As per Company policy

 

 

 

Other:

 

None

 

NOTE: THIS DOCUMENT ONLY PROVIDES A SUMMARY, REFERENCE MUST BE MADE TO THE
VIRGIN MEDIA  EXPATRIATE POLICY (AS IN EFFECT FROM TIME TO TIME) AND THE VIRGIN
MEDIA TAX EQUALISATION POLICY (AS IN EFFECT FROM TIME TO TIME) FOR CONDITIONS
ATTACHING TO ALL ITEMS DESCRIBED ABOVE

 

--------------------------------------------------------------------------------


 

Appendix B-2 – Tax Equalisation Policy

 

[Intentionally Omitted]

 

--------------------------------------------------------------------------------


 

Appendix C

 

Release Agreement

 

WHEREAS, Charles K. Gallagher (the “Executive”) was employed by Virgin Media
Inc. (the “Company”) as its Senior Vice President - Finance pursuant to an
Employment Agreement, dated December 18, 2007 (the “Employment Agreement”);

 

NOW, THEREFORE, in consideration of the following payments and benefits:

 

·                  [list benefits] (collectively the “Payments and Benefits”),

 

and the mutual release set forth herein, the Executive voluntarily, knowingly
and willingly accepts the Payments and Benefits under this Release Agreement in
full and final settlement of any claims which the Executive has brought or could
bring against the Company in relation to the Executive’s employment or the
termination of that employment and agrees to the terms of this Release
Agreement.

 

1.                                       The Executive acknowledges and agrees
that the Company is under no obligation to offer the Executive the Payments and
Benefits, unless the Executive consents to the terms of this Release Agreement.
The Executive further acknowledges that he is under no obligation to consent to
the terms of this Release Agreement and that the Executive has entered into this
Release Agreement freely and voluntarily after having the opportunity to obtain
legal advice in the United States and the United Kingdom.

 

2.                                       The Executive voluntarily, knowingly
and willingly releases and forever discharges the Company and its Affiliates,
together with their respective officers, directors, partners, shareholders,
employees, agents, and the officers, directors, partners, shareholders,
employees, agents of the foregoing, as well as each of their predecessors,
successors and assigns (collectively, “Releasees”), from any and all charges,
complaints, claims, promises, agreements, controversies, causes of action and
demands of any nature whatsoever that the Executive or his executors,
administrators, successors or assigns ever had, now have or hereafter can, shall
or may have against Releasees by reason of any matter, cause or thing whatsoever
arising prior to the time of signing of this Release Agreement by the Executive.
The release being provided by the Executive in this Release Agreement includes,
but is not limited to, any rights or claims relating in any way to the
Executive’s employment relationship with the Company, or the termination
thereof, or under any statute, including the United States federal Age
Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1990, the Americans with Disabilities Act of 1990,
the Executive Retirement Income Security Act of 1974, the Family and Medical
Leave Act of 1993, UK and European Union law for a redundancy payment or for
remedies for alleged unfair dismissal, wrongful dismissal, breach of contract,
unlawful discrimination on grounds of sex, race, age, disability, sexual
orientation, religion or belief, unauthorized deduction from pay, non-payment of
holiday pay and breach of the United Kingdom Working Time Regulations 1998,
detriment suffered on a ground set out in section 47B of the Employment Rights
Act 1996 (protected disclosures), breach of the National Minimum Wage Act 1998
and compensation under the Data Protection Act 1998, each as amended, and any
other U.S. or foreign federal, state or local law or judicial decision.

 

--------------------------------------------------------------------------------


 

3.                                       The Executive acknowledges and agrees
that he shall not, directly or indirectly, seek or further be entitled to any
personal recovery in any lawsuit or other claim against the Company or any other
Releasee based on any event arising out of the matters released in paragraph 2.
The Executive and the Company acknowledge that the conditions regulating
compromise agreements in England and Wales including the Employment Rights Act
1996, the Sex Discrimination Act 1975, the Race Relations Act 1976, the
Disability Discrimination Act 1995, the Working Time Regulations 1998, the
Employment Equality (Age) Regulations 2006 and the National Minimum Wage Act
1998 have been satisfied in respect of this Release Agreement.

 

4.                                       Nothing herein shall be deemed to
release (i) any of the Executive’s rights to the Benefits or (ii) any of the
benefits that the Executive has accrued prior to the date this Release Agreement
is executed by the Executive under the Company’s employee benefit plans and
arrangements, or any agreement in effect with respect to the employment of the
Executive of (iii) any claim for indemnification as provided under Section 9 of
the Employment Agreement.

 

5.                                       In consideration of the Executive’s
release set forth in paragraph 2, the Company knowingly and willingly releases
and forever discharges the Executive from any and all charges, complaints,
claims, promises, agreements, controversies, causes of action and demands of any
nature whatsoever that the Company now has or hereafter can, shall or may have
against him by reason of any matter, cause or thing whatsoever arising prior to
the time of signing of this Release Agreement by the Company, provided, however,
that nothing herein is intended to release any claim the Company may have
against the Executive for any illegal conduct.

 

6.                                       The Executive represents and warrants
to the Company that:

 

(i)                                     Prior to entering into this Release
Agreement, the Executive received independent legal advice from [   ] (the “UK
Independent Adviser”), who has signed the certificate at Appendix 1;

 

(ii)                                  Such independent legal advice related to
the terms and effect of this Release Agreement in accordance with the laws of
England and Wales and, in particular, its effect upon the Executive’s ability to
make any further claims under the laws of the United Kingdom in connection with
the Executive’s employment or its termination;

 

(iii)                               The Executive has provided the UK
Independent Adviser with all available information which the UK Independent
Adviser requires or may require in order to advise whether the Executive has any
such claims; and

 

(iv)                              The Executive was advised by the UK
Independent Adviser that there was in force, at the time when the Executive
received the independent legal advice, a policy of insurance covering the risk
of a claim by the Executive in respect of losses arising in consequence of that
advice.

 

7.                                       The Company will contribute up to a
maximum of £250 plus value added tax towards any legal fees reasonably incurred
by the Executive in obtaining independent legal advice regarding the terms and
effect of this Release Agreement under the laws of the United

 

--------------------------------------------------------------------------------


 

Kingdom.  The contribution will be paid following the Company receiving from the
UK Independent Adviser’s firm an appropriate invoice addressed to the Executive
and expressed to be payable by the Company.

 

8.                                       The Executive acknowledges that he has
been offered the opportunity to consider the terms of this Release Agreement for
a period of at least forty five (45) days, although he may sign it sooner should
he desire. This release of claims given by the Executive herein will not become
effective until seven days after the date on which the Executive has signed it
without revocation.  Subject to no revocation taking place, the Release
Agreement will, upon signature by both parties and the following the expiry of
the revocation period, be treated as an open document evidencing a binding
agreement.

 

9.                                       This Release Agreement together with
the attached letter dated [insert date] and the Employment Agreement (as amended
hereby) constitute the entire agreement between the parties hereto, and
supersede all prior agreements, understandings and arrangements, oral or
written, between the parties hereto with respect to the subject matter hereof.

 

10.                                 Except as provided in the next following
sentence, all provisions and portions of this Release Agreement are severable. 
If any provision or portion of this Release Agreement or the application of any
provision or portion of this Release Agreement shall be determined to be invalid
or unenforceable to any extent or for any reason, all other provisions and
portions of this Release Agreement shall remain in full force and shall continue
to be enforceable to the fullest and greatest extent permitted by law; provided,
however, that, to the maximum extent permitted by applicable law, (i) if the
validity or enforceability of the release or claims given by the Executive
herein is challenged by the Executive or his estate or legal representative, the
Company shall have the right, in its discretion, to suspend any or all of its
obligations hereunder during the pendency of such challenge, and (ii) if, by
reason of such challenge, such release is held to be invalid or unenforceable,
the Company shall have no obligation to provide the Payments and Benefits.

 

11.                                 This Release Agreement shall be governed by
and construed in accordance with the internal laws of the State of New York.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Release Agreement as of
[insert date].

 

 

 

 

VIRGIN MEDIA INC.

 

 

 

/s/

 

/s/

 

 

 

Charles K. Gallagher

 

Name:

 

 

 

 

 

Date:

 

 

Title:

 

 

--------------------------------------------------------------------------------